Exhibit 10.36

 

  December 17, 2007

Mr. Gary S. Collins

PrivateBancorp, Inc.

70 West Madison

Suite 200

Chicago, Illinois 60602

    

Dear Gary:

Please find enclosed a term sheet agreement setting forth the terms of your
employment and going forward compensation with PrivateBancorp, Inc.
(“PrivateBancorp”) and The PrivateBank and Trust Company (the “Bank”). This term
sheet agreement will replace your existing employment agreement with
PrivateBancorp and the Bank, dated October 1, 2003, upon your acceptance by
signature below. As we discussed, your future compensation includes a
significant equity award.

The offer to execute this term sheet agreement will remain open for your
acceptance until 5:00 p.m. (C.S.T.) January 15, 2008. Please signify your
acceptance of this offer by signing as indicated below. If you do not sign and
return your acceptance of the term sheet agreement by such date and time, the
special performance share award that was granted on November 1, 2007 will be
forfeited, and you will not receive the enhanced vesting protections with
respect to the options that were granted as of that date. You may return this
offer letter to the following confidential fax 312.683.1493.

You are an important member of the PrivateBancorp management team, and we are
counting on your continued efforts during this exciting period for our company.
Thank you for your past efforts on behalf of PrivateBancorp, and we look forward
to our continued success together.

 

Sincerely,     Ralph B. Mandell     Chairman of the Board     Accepted:    

/s/ Gary S. Collins

  Date:  

December 17, 2007

Gary S. Collins    



--------------------------------------------------------------------------------

  

GARY S. COLLINS

Position    Managing Director and Vice Chairman of The PrivateBank and Trust
Company (the “Bank”), reporting to the Chief Executive Officer of
PrivateBancorp, Inc. (the “Holding Company”). Base Salary    Your annual base
salary rate shall be $238,400 through December 31, 2007. As of January 1, 2008,
your annual base salary rate shall be $310,000, subject to increase, but not
decrease from time to time (other than permitted proportionate reductions
applicable to all similarly situated senior executives of the Holding Company or
the Bank, unless such reduction occurs during the two-year period commencing
upon the occurrence of a Change of Control), in the sole discretion of the Bank,
and any such increased (or decreased) amount shall mean “Base Salary” for
purposes of this term sheet agreement. Annual Bonus   

Your target bonus percentage for 2007 shall be 60% of your Base Salary. As of
January 1, 2008, your target bonus percentage shall be 90% of your Base Salary.

The Compensation Committee does not intend to propose a 2008 annual bonus plan
that will limit the bonus payable to the target amount.

Special Equity Award   

On November 1, 2007 you received a special equity award of 62,500 stock options
(the “Retention Options”) and 25,000 shares of restricted stock (the “Retention
Restricted Stock,” and together with the Retention Options, the “Retention
Awards”) under the PrivateBancorp, Inc. 2007 Incentive Compensation Plan. The
stock options have a 10-year term. The award of restricted stock and one-half of
the stock options (“performance stock options”) are subject to performance
vesting requirements and continued service during the performance period
generally applicable to such awards, and the other one-half of the stock options
(“time-vesting stock options”) are subject to time vesting requirements only,
all as more particularly described on Attachment A hereto.

 

If, prior to the date on which your special equity award is fully vested, your
employment is terminated due to your death or Disability (as defined in the
award agreement), your employment is involuntarily terminated by the Bank
without Cause or voluntarily terminated by you for Good Reason, (i) the unvested
portion of the time-vesting stock options will become fully vested and
exercisable and (ii) you will continue to vest through December 31 of the fiscal
year of your termination in the unvested portion of the restricted stock and
performance stock options and such previously unvested performance stock options



--------------------------------------------------------------------------------

     

will become exercisable if the performance vesting conditions relating to the
award are
satisfied on the performance vesting date that next follows your date of
termination; provided,
you will be vested in a minimum number of each of shares of restricted stock and
performance
stock options as equals the product of (x) 5% multiplied by (y) the number of
whole or partial
years of employment with the Bank from January 1, 2008 through the date of
termination, to
the extent you had not previously become vested in at least such number of
shares of restricted
stock and performance stock options, respectively. Upon such termination of
employment,
vested time-vesting stock options (including time-vesting stock options that
become vested on
the date of termination) and then-vested performance stock options will be
exercisable for 1
year after your date of termination (but not beyond the last day of the stock
option term).
Upon such termination of employment, performance stock options that become
vested upon
attainment of the performance objective for the year of termination will be
exercisable for 1
year after the performance vesting date that next follows your date of
termination (but not
beyond the last day of the stock option term).

 

If your employment with the Holding Company and all of its subsidiaries
terminates for any
reason (except termination for Cause) after you have attained age 62 and have
completed 10
or more years of service with the Holding Company and its subsidiaries, (i) you
will become
vested in no less than a pro rata portion of the time-vesting stock options then
outstanding
equal to the number of completed months during the vesting period divided by the
number of
full months necessary to achieve full vesting of such option, and (ii) you will
continue to vest
through December 31 of the fiscal year of your termination in the unvested
portion of the
performance stock options and such previously unvested performance stock options
will
become exercisable if the performance vesting conditions relating to the awards
are satisfied
on the performance vesting date that next follows your date of termination;
provided, you will
be vested in a minimum number of performance stock options as equals the product
of (x) 5%
multiplied by (y) the number of whole or partial years of employment with the
Bank from
January 1, 2008 through the date of termination, to the extent you had not
previously become
vested in at least such number of shares of performance stock options. Upon such
termination
of employment, vested time-vesting stock options (including time-vesting stock
options that
become vested on the date of termination) and then-vested performance stock
options will be
exercisable for 1 year after your date of termination (but not beyond the last
day of the stock
option term). Upon such termination of employment, performance stock options
that

 

2



--------------------------------------------------------------------------------

    

become vested upon attainment of the performance objective for the year of
termination will
be exercisable for 1 year after the performance vesting date that next follows
your date of
termination (but not beyond the last day of the stock option term).

 

You will become fully vested in your special equity award upon the occurrence of
a Change of
Control.

 

To the extent that the Bank has or hereafter enters into a broker-assisted (FRB
Reg. T)
cashless exercise program for stock option awards to employees of the Bank, the
initial stock
option award will be included in such program.

 

The restricted shares and stock options will be subject to the terms and
conditions of an equity
incentive plan and award agreements to be adopted by the Board of Directors of
the Holding
Company; provided, however, that with respect to the terms and conditions
described above, if
there is a conflict between this term sheet agreement and the equity incentive
plan and/or an
award agreement thereunder, the document that is more favorable to you will
control.

 

You will be eligible for future equity awards from time to time, in accordance
with the terms
of the Holding Company’s incentive plans as then in effect, in such amount, if
any, as is
determined in the sole discretion of the Compensation Committee.

 

“Cause,” “Good Reason” and “Change of Control” are defined on Attachment B.

Benefits; Perquisites   

You are eligible to continue your participation in the Bank’s various benefit
programs as are currently in effect, subject to the terms of such programs and
the Bank’s right to amend or terminate such programs. Such benefits include, but
are not limited to, medical and dental insurance plans, the flexible benefits
plan, the PrivateBancorp, Inc. Savings, Retirement and Employee Stock Ownership
Plan, the PrivateBancorp, Inc. deferred compensation plan, life insurance,
accidental death and dismemberment insurance and long term disability insurance
and all other plans and programs in which similarly situated senior officers of
the Bank or Holding Company participate.

 

You will also continue to be furnished with such perquisites which may from time
to time be provided by the Holding Company and the Bank which are suitable to
your position and adequate for the performance of your duties hereunder and
reasonable in the circumstances. Such perquisites include, but are not limited
to, reimbursement for dues at one approved country club and one approved
luncheon club in the Chicago Metropolitan area.

 

3



--------------------------------------------------------------------------------

Vacation    Standard Bank vacation policy, but not less than 4 weeks per
calendar year. Severance Benefits (Termination without Cause or for Good Reason)
(prior to, or more than 2 years after, a Change of Control)   

Upon an involuntary termination of your employment by the Bank without Cause or
voluntary termination of employment by you for Good Reason, you will receive:

 

(i) A pro rata bonus based on your prior year’s bonus (if any) and the number of
days elapsed during the year in which the date of termination occurs (the “Pro
Rata Bonus”);

 

(ii) Severance payments equal to 100% of the sum of (A) your Base Salary
(disregarding any reduction of your Base Salary constituting Good Reason), plus
(B) the average of the sum of the bonus amounts earned by you with respect to
the 3 calendar years (or such fewer number of years as you have been employed)
immediately preceding the calendar year in which your date of termination
occurs, payable in substantially equal monthly installments for a period of
12 months in accordance with the Bank’s regular payroll practices;

 

(iii) Continuation for 12 months of your right to maintain COBRA continuation
coverage under the applicable Bank plans at premium rates on the same
“cost-sharing” percentage basis as the applicable premiums paid for such
coverage by active Bank employees as of your date of termination; and

 

(iv) Base Salary earned but not paid and vacation accrued and unused through
your termination date, any annual bonus that is earned in a fiscal year
preceding the fiscal year of your termination but not paid as of the termination
date, and such other earned but unpaid amounts under the employee benefit plans
in which you participate as of the termination date that are payable to you in
accordance with the terms thereof, (collectively “Accrued Obligations”).

 

Any payments and benefits to you under this Severance Benefits section of this
term sheet agreement shall not be reduced by the amount of any compensation or
benefits earned as a result of your subsequent employment.

   If you are a “specified employee” of the Holding Company and its affiliates
(as defined in Treasury Regulation Section 1.409A-1(i)), then you shall receive
payments during the 6 month period immediately following your date of
termination equal to the lesser of (x) the amount payable under this severance
provision or (y) two (2) times the compensation limit in effect under Code
Section 401(a)(17) for the calendar year in which your date of

 

4



--------------------------------------------------------------------------------

   termination occurs (with any amounts that otherwise would have been payable
under this severance provision during such 6 month period being paid on the
first regular payroll date following the 6 month anniversary of the date of
termination). Change of Control Severance   

For the period commencing six months prior to a Change of Control and ending on
the second anniversary of such Change of Control that occurs on or before that
date, upon an involuntary termination of your employment by the Bank without
Cause or voluntary termination of employment by you for Good Reason at or after
a Change of Control, you will receive:

 

(i) The Pro Rata Bonus;

 

(ii) Severance equal to 200% of the sum of (A) your Base Salary (disregarding
any reduction of your Base Salary constituting Good Reason), plus (B) the
greater of (x) your prior year’s bonus or (y) the average of the sum of the
bonus amounts earned by you with respect to the 3 calendar years (or such fewer
number of years as you have been employed) immediately preceding the calendar
year in which your date of termination occurs, payable in a single lump sum
payment within 30 days after the date of termination, or if your termination of
employment occurs within six months prior to a Change of Control, then within 5
business days after the Change of Control you will receive a single lump sum
payment equal to (p) the amounts due you under this clause (ii) reduced by (q)
the sum of all amounts paid to you under clause (ii) of Severance Benefits
(above in this term sheet agreement), so that no amount of the lump sum payment
under this clause (ii) is duplicative; provided, however, that if the Change of
Control is not also a change in the ownership or effective control of the
Holding Company or the Bank (as defined in Treasury Regulation §1.409A-3(i)(5)),
you will receive your severance in substantially equal monthly installments for
a period of 12 months in accordance with the Bank’s regular payroll practices;

 

(iii) Continuation for 24 months of your right to maintain COBRA continuation
coverage under the applicable Bank plans at premium rates on the same
“cost-sharing” percentage basis as the applicable premiums paid for such
coverage by active Bank employees as of your date of termination;

 

(iv) Outplacement for 12 months; and

 

(v) The Accrued Obligations.

 

Any payments and benefits to you under this Change of Control

 

5



--------------------------------------------------------------------------------

   Severance section of this term sheet agreement shall not be reduced by the
amount of any compensation or benefits earned as a result of your subsequent
employment. Code Section 280G    If any payments or benefits constitute “excess
parachute payments” (as defined in Code Section 280G), you will be fully grossed
up if such payments and benefits exceed 330% of your “base amount” (as defined
in Code Section 280G). If such payments and benefits equal 330% or less of your
base amount, payments will be reduced so that you do not receive any excess
parachute payments. Full Satisfaction; Release of Claims   

Any termination payments made and benefits provided to you under this term sheet
agreement shall be in lieu of any termination or severance payments or benefits
for which you may be eligible under any of the plans, policies or programs of
the Bank or its affiliates.

 

As a condition precedent to the payment of all amounts, benefits and vesting of
your special equity award, other than your Accrued Obligations, pursuant to your
involuntary termination of employment without Cause or your voluntary
termination of employment for Good Reason at any time, you shall execute a
waiver and general release of claims, substantially in the form customarily
obtained by the Bank from its terminating executive employees, which waiver and
general release of claims is not revoked during any applicable seven (7) day
revocation period. For the avoidance of doubt, such waiver and general release
will not adversely affect your ability to enforce the terms of this term sheet
agreement, your indemnification rights under the Bank’s by-laws and this term
sheet agreement, your rights to coverage under the Bank’s directors and officers
liability insurance; your and your covered dependents’ rights to COBRA
continuation coverage, your rights to vested employee benefits, and other rights
that cannot be waived by operation of law.

Restrictive Covenants (confidentiality, non-competition, non-solicitation)   
You will not at any time during or following your employment with the Bank,
directly or indirectly, disclose or use on your behalf or another’s behalf,
publish or communicate, except in the course of your employment and in the
pursuit of the business of the Holding Company and the Bank or any of its
subsidiaries or affiliates, any proprietary information or data of the Holding
Company and the Bank or any of its subsidiaries or affiliates, which is not
generally known to the public or which could not be recreated through public
means and which the Holding Company and the Bank may reasonably regard as
confidential and proprietary. You recognize and acknowledge that all knowledge
and information which you have or may acquire in the course of

 

6



--------------------------------------------------------------------------------

   your employment, such as, but not limited to, the business, developments,
procedures, techniques, activities or services of the Holding Company or the
Bank or the business affairs and activities of any customer, prospective
customer, individual firm or entity doing business with the Holding Company or
the Bank are their sole valuable property, and shall be held by you in
confidence and in trust for their sole benefit. All records of every nature and
description which come into your possession, whether prepared by you, or
otherwise, shall remain the sole property of the Holding Company or the Bank and
upon termination of your employment for any reason, said records shall be left
with the Holding Company or the Bank as part of its property.   

During the period of your employment with the Bank and for a period of 1 year
after termination of your employment for any reason, you will not (except in
your capacity as an employee of the Bank) directly or indirectly, for your own
account, or as an agent, employee, director, owner, partner, or consultant of
any corporation, firm, partnership, joint venture, syndicate, sole
proprietorship or other entity:

 

(i) engage, directly or indirectly, in any business which has a place of
business (whether as a principal, division, subsidiary, affiliate, related
entity, or otherwise) located within the area encompassed within a 50 mile
radius surrounding your office as of your date of termination that provides
banking products, or that provides non-banking products or services of a type
that accounted for more than 10% of the Holding Company’s gross revenues for the
fiscal year immediately preceding your date of termination, that the Holding
Company or the Bank or any of their subsidiaries or affiliates provide as of
your date of termination;

 

(ii) solicit or induce, or attempt to solicit or induce any client or customer
of the Holding Company or the Bank or any of their subsidiaries or affiliates
not to do business with the Bank or Holding Company or any of its subsidiaries
or affiliates; or

 

(iii) solicit or induce, or attempt to solicit or induce, any employee or agent
of the Holding Company or the Bank or any of their subsidiaries or affiliates to
terminate his or her relationship with the Holding Company or the Bank or any of
their subsidiaries or affiliates.

 

7



--------------------------------------------------------------------------------

   The foregoing provisions shall not be deemed to prohibit your ownership, not
to exceed 5% of the outstanding shares, of capital stock of any corporation
whose securities are publicly traded on a national or regional securities
exchange or in the over-the-counter market.   

The Holding Company’s and the Bank’s and any of their subsidiaries’ or
affiliates’ sole remedy for any breach (or threatened breach) of the
non-competition covenant at subparagraph (i) above shall be limited to taking
action with respect to your Retention Awards as follows:

 

(x) you will immediately forfeit all unexercised Retention Options (whether then
vested or unvested) then held by you, all shares of stock of the Holding Company
(or any successor) acquired upon the exercise of vested Retention Options and
then held by you, and all shares of Retention Restricted Stock (whether vested
or unvested, restricted or unrestricted) then held by you; provided, however,
that if any shares acquired upon the exercise of a Retention Option are required
to be returned or forfeited, you will be paid the applicable exercise you paid
(other than via a Cashless Exercise, defined below) for such shares;

 

(y) you will immediately repay to the Holding Company a cash sum in the
principal amount equal to all gross proceeds (before-tax) realized by you upon
the sale or other disposition of shares of stock of the Holding Company acquired
upon the exercise of vested Retention Options and shares of Retention Restricted
Stock, less the exercise price you may have paid for such shares (provided,
however, that use of Retention Awards to satisfy the exercise price, whether by
net exercise to the Company or a Reg. T cashless exercise through a cooperating
broker, shall not constitute payment of the “exercise price” under this
Agreement (“Cashless Exercise”)), occurring at any time during the period
commencing on the date that is three years before the date of termination of
your employment and ending on the date that the noncompetition covenant lapses
(“Refund Period”) , together with interest accrued thereon, from the date of
such breach or threatened breach, at the prime rate (compounded calendar
monthly) as published from time to time in The Wall Street Journal, electronic
edition (“Interest”); and

 

(z) you will repay to the Holding Company a cash sum equal to the fair market
value of all shares of Retention Restricted Stock and all Retention Options or
shares acquired upon the exercise of vested Retention Options (net of the
applicable exercise price, other than via a Cashless Exercise) which were
transferred by you as gifts at any time during the Refund Period, together with

 

8



--------------------------------------------------------------------------------

  

Interest, and for which purpose, “fair market value” per share of stock shall be
the closing price of one share of Holding Company common stock on the date such
gift occurs and per stock option shall be the positive difference, if any,
between the fair market value of a share of stock, above, and the stock option
exercise price.

 

You further agree that a breach (or threatened breach) of the confidentiality
and/or non-solicitation covenants in subparagraphs (ii) and (iii) above will
result in irreparable harm to the business of the Holding Company and the Bank,
a remedy at law in the form of monetary damages for any breach (or threatened
breach) by you of these covenants is inadequate, in addition to any remedy at
law or equity for such breach, the Holding Company and the Bank shall be
entitled to institute and maintain appropriate proceedings in equity, including
a suit for injunction to enforce the specific performance by you of such
obligations and to enjoin you from engaging in any activity in violation
thereof, and the covenants on your part contained above shall be construed as
agreements independent of any other provisions in this term sheet agreement, and
the existence of any claim, setoff or cause of action by you against the Holding
Company or the Bank, whether predicated on this term sheet or otherwise, shall
not constitute a defense or bar to the specific enforcement by the Holding
Company or the Bank of said covenants.

 

In the event of a breach or a violation by you of any of the covenants and
provisions above, the running of the non-compete period (but not your
obligations thereunder) shall be tolled during the period of the continuance of
any actual breach or violation.

 

You agree that the covenants above are reasonable with respect to their
duration, geographical area and scope. If the final judgment of a court of
competent jurisdiction declares that any term or provision above is invalid or
unenforceable, you agree that the court making the determination of invalidity
or unenforceability shall have the power to reduce the scope, duration or area
of the term or provision, to delete specific words or phrases, or to replace an
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this term sheet agreement shall
be enforceable as so modified after the expiration of the time within which the
judgment may be appealed.

Indemnification    You will be indemnified to the maximum extent permitted by
applicable state law in addition to that as may be provided under

 

9



--------------------------------------------------------------------------------

   the Holding Company and the Bank’s bylaws. You will also be covered by the
Holding Company and the Bank’s directors and officers liability insurance
coverage as in effect from time to time. Fee Reimbursement    You will be
reimbursed for up to $5,000 of the professional fees incurred by you relating to
the negotiation and documentation of your employment arrangements. Code
Section 409A    It is intended that any amounts payable under this term sheet
agreement and the Holding Company’s, the Bank’s and your exercise of authority
or discretion hereunder shall comply with Section 409A of the Code (including
the Treasury regulations and other published guidance relating thereto) so as
not to subject you to the payment of any interest or additional tax imposed
under Section 409A of the Code. To the extent any amount payable under this term
sheet agreement would trigger the additional tax imposed by Code Section 409A,
this term sheet agreement shall be modified to avoid such additional tax. Board
Approval    The Holding Company and the Bank represent and warrant to you that
they have taken all corporate action necessary to authorize and to enter into
this term sheet agreement. Entire Understanding; Amendment    This term sheet
agreement constitutes the entire understanding between the Holding Company, the
Bank, and you relating to your employment hereunder and supersedes and cancels
all prior written and oral understandings and agreements with respect to such
matters entered into prior to the date of your acceptance of this term sheet
agreement, including, for the avoidance of doubt, your current employment
agreement with the Holding Company and the Bank dated October 1, 2003, and
except for the terms and provisions of any employee benefit or other
compensation plans (or any agreements or awards thereunder), referred to in this
Agreement or as otherwise expressly contemplated by this Agreement. This term
sheet agreement shall not be amended or modified except by written instrument
executed by the Holding Company or Bank and you. Binding Agreement    This term
sheet agreement shall be binding upon and inure to the benefit of the heirs and
representatives of you and the successors and assigns of the Holding Company and
the Bank. Governing Law    Illinois.

 

10



--------------------------------------------------------------------------------

ATTACHMENT A

PRIVATEBANCORP, INC. SPECIAL EQUITY AWARD DESIGN

 

    

EQUITY GRANT FEATURE

  

PERFORMANCE SHARES

  

PERFORMANCE STOCK OPTIONS

  

TIME-VESTING

STOCK OPTIONS

1.

   Allocation of Total Award   

•     50% of value of the Awards.

  

•     25% of value of the Awards.

  

•     25% of value of the Awards.

2.

   Time Vesting   

•     N/A

  

•     N/A

  

•     20% per fiscal year of service, 1/1/2008-12/31/2012.

3.

   Performance Vesting   

•     Based on stock price performance objectives: 20% compound annual stock
price growth 2008-2012.

 

•     Stock price base is $27.91.

 

•     20% of the Award vests per year, based on attainment of stock price
objective for that year. Objective must be met for 20 consecutive trading days
during that fiscal year to vest.

 

•     Employed on 12/31 of performance year.

 

•     If the PIPE (or other investment) does not close by 3/31/08 for at least
$150 million capital gross proceeds, the performance restrictions will lapse as
to 25% of the Performance Shares and such shares shall be time-vested restricted
stock vesting at the rate of 20% per fiscal year of service.

  

•     Based on EPS performance objectives: 20% compound annual EPS growth 2008 -
2012.

 

•     Earnings base is $1.65.

 

•     20% of the Award vests per year, based on attainment of EPS objective for
that year.

 

•     Employed on 12/31 of performance year.

  

•     None

4.

   “Catch-Up” Performance Vesting   

•     As of 12/31 each year: To extent not vested, Award will vest for prior
years if later year stock price objective is attained.

  

•     As of 12/31/2012: To extent not vested, Award will vest:

  

•     N/A

     

 

•     Must be employed on 12/31 of year objective is attained.

               Cum. Cmpd.             Growth   

Vested % of

Award

                                 15.0%($12.80)    50%                       
            17.5%($13.75)    75%                       
            20.0%($14.74)    100%                        •     Must be employed
on 12/31/2012.

 

11



--------------------------------------------------------------------------------

    

EQUITY GRANT FEATURE

  

PERFORMANCE SHARES

  

PERFORMANCE STOCK OPTIONS

  

TIME-VESTING

STOCK OPTIONS

5.    Minimum 25% Vesting   

•     As of 12/31/2012: To the extent less is vested, 25% of total Award will be
vested (including previously vested shares).

 

•     Must be employed on 12/31/2012.

  

•     As of 12/31/2012: To the extent less is vested, 25% of total Award will be
vested (including previously vested options).

 

•     Must be employed on 12/31/2012.

  

•     N/A

6.    “Good Leaver” Treatment   

•     Continued vesting until 12/31 of termination year based on performance.

 

•     Minimum vesting of whole Award of 5% x whole or partial years employed
1/1/08 to 12/31 of termination year.

  

•     Continued vesting until 12/31 of termination year based on performance.

 

•     Minimum vesting of whole Award of 5% x whole or partial years employed
prior to 12/31 of termination year.

 

•     1 year to exercise vested options from 12/31 of termination year.

  

•     Full accelerated vesting.

 

•     1 year to exercise from date of termination.

 

12



--------------------------------------------------------------------------------

ATTACHMENT B

DEFINITIONS

“Cause” shall mean (A) your willful and continued (for a period of not less than
10 business days after written notice thereof during which you may remedy such
failure if capable of remedy) failure to perform substantially the duties of
your employment (other than as a result of physical or mental incapacity, or
while on vacation or other approved absence) which are within your control (mere
inability to achieve financial or other performance targets or objectives,
alone, shall not constitute such a willful and continued failure); or (B) your
willful engaging in illegal conduct or gross misconduct which is materially and
demonstrably injurious to the Holding Company or the Bank; or (C) your
conviction of a felony involving moral turpitude, but specifically excluding any
conviction based entirely on vicarious liability (with “vicarious liability”
meaning liability based on acts of the Holding Company or the Bank for which you
are charged solely as a result of your offices with the Bank and in which you
were not directly involved and did not have prior knowledge of such actions or
intended actions); provided, however, that no act or failure to act, on your
part, shall be considered “willful” unless it is done, or omitted to be done, by
you in bad faith or without reasonable belief that your action or omission was
in the best interests of the Holding Company or the Bank; and provided further
that no act or omission by you shall constitute Cause hereunder unless you have
been given detailed written notice thereof, and you have failed to remedy such
act or omission.

“Good Reason” shall mean the occurrence, other than in connection with a
discharge, of any of the following without your consent: (A) a reduction in your
Base Salary, target annual bonus opportunity (other than a proportionate
reduction applicable to all executives of the Bank, unless such reduction occurs
during the two-year period commencing on the occurrence of a Change of Control)
and/or the number of shares of restricted stock or number of stock options
granted as your special equity award, or (B) your being required to be based at
an office or location which is more than 50 miles from your then current office,
or (C) your removal as a member of the most senior management council of the
Bank (to the extent such council exists), or (D) the failure of a successor to
assume the obligations of the Bank under this term sheet agreement (to the
extent not otherwise assumed by operation of law); provided, however, the hiring
of any executives in connection with Project Midwest and any effect such
executive hires may have on your employment shall not constitute grounds for
Good Reason. You must provide written notice to the Bank of the existence of
Good Reason no later than 90 days after its initial existence, and the Bank
shall have a period of 30 days following its receipt of such written notice
during which it may remedy in all material respects the Good Reason condition
identified in such written notice.

“Change of Control” shall be deemed to have occurred upon the happening of any
of the following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”)), other than (A) a
trustee or other fiduciary holding securities under an employee benefit plan of
PrivateBancorp, Inc. (the “Company”) or any of its subsidiaries, or (B) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 30% or more of
the total voting power of the then outstanding shares of capital

 

13



--------------------------------------------------------------------------------

stock of the Company entitled to vote generally in the election of directors
(the “Voting Stock”), provided, however, that the following shall not constitute
a change in control: (1) such person becomes a beneficial owner of 30% or more
of the Voting Stock as the result of an acquisition of such Voting Stock
directly from the Company, or (2) such person becomes a beneficial owner of 30%
or more of the Voting Stock as a result of the decrease in the number of
outstanding shares of Voting Stock caused by the repurchase of shares by the
Company; provided, further, that in the event a person described in clause
(1) or (2) shall thereafter increase (other than in circumstances described in
clause (1) or (2)) beneficial ownership of stock representing more than 1% of
the Voting Stock, such person shall be deemed to become a beneficial owner of
30% or more of the Voting Stock for purposes of this paragraph (i), provided
such person continues to beneficially own 30% or more of the Voting Stock after
such subsequent increase in beneficial ownership, or

(ii) Individuals who, as of November 1, 2007, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director, whose election or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then comprising the Incumbent Board
shall be considered as through such individual were a member of the Incumbent
Board, but excluding for this purpose, any individual whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of the directors of the Company (as such terms are used
in Rule 14a-11 promulgated under the Exchange Act); or

(iii) Consummation of a reorganization, merger or consolidation or the sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless (1) all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Voting Stock immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the total voting power represented
by the voting securities entitled to vote generally in the election of directors
of the corporation resulting from the Business Combination (including, without
limitation, a corporation which as a result of the Business Combination owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to the Business Combination of the Voting Stock of
the Company, and (2) at least a majority of the members of the board of
directors of the corporation resulting from the Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or action of the Incumbent Board, providing for such Business
Combination; or

(iv) Approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company; or

(v)(I) a sale or other transfer of the voting securities of the Bank, whether by
stock, merger, joint venture, consolidation or otherwise, such that following
said transaction the Company does not directly, or indirectly through majority
owned subsidiaries, retain more than 50% of the total voting power of the Bank
represented by the voting securities of the Bank entitled to vote generally in
the election of the Bank’s directors; or (II) a sale of all or substantially all
of the assets of the Bank other than to the Company or any subsidiary of the
Company.

 

14